DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungmann (DE 10 2015 013 240).  All citations to Jungmann will be made with respect to US 2019/0072146, which is an English-language publication corresponding to DE 10 2015 013 240.  
Regarding independent claim 1, Jungmann discloses a disc brake for motor vehicles (see US 2019/072146, Abstract, FIGS. 1-5), comprising at least two brake pads (12, 14), an application unit (18) having a setting spindle (16) arranged axially in the direction of the brake pads (see FIG. 2), and a resetting device (22, 32, 34, 38, 42) for central adjustment of the setting spindle (see FIGS. 1, 2) after reaching a degree of wear of the brake pads (see e.g. ¶¶ 0025-0027), the resetting device having a housing (34), a sensor (32) and a resetting shaft (22), wherein the resetting device has an adapter (38) with a decentral output (see e.g. FIG. 3, gear attached to shaft (40)).  
Regarding claim 4, Jungmann discloses that the adapter is arranged on the resetting device by a plug connection (see e.g. FIG. 3, gear is plugged onto shaft (40)) or an adhesive connection.  
Regarding claim 5, Jungmann discloses that the housing has, on a side of the housing opposed to the sensor, a groove for receiving the adapter (see FIG. 4, housing has a groove shaped and configured to receive cover of adapter).  
Regarding claim 7, Jungmann discloses that the decentral output is a casting shaped as a hexagon for receiving a tool (see FIG. 3).  
Regarding claim 9, Jungmann discloses a motor vehicle comprising a disc brake (1) according to claim 1 (see Abstract; FIGS. 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240), as applied to claim 1, above, and further in view of Helf (US 2010/0230219).
Regarding claim 2, Jungmann discloses that the adapter has a cover (42).  Jungmann does not disclose a chain drive, the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft.
Helf teaches a disc brake for a motor vehicle (see Abstract) comprising a resetting shaft (3), a decentral output (4), and a chain drive (5), the chain drive being configured to transmit an actuating movement from the decentral output to the resetting shaft (see ¶ 0023; FIG. 2).
It would have been obvious to replace the gear transmission of Jungmann with a belt transmission, as taught by Helf, to eliminate the number of parts required, and to eliminate the need for precise positioning of the gear axles. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jungmann (DE 10 2015 013 240) and Helf (US 2010/0230219), as applied to claim 2, above, and further in view of Knoop et al. (US 2017/0167556).
Regarding claim 8, Jungmann discloses that the cover has an opening through which the decentral output extends (see FIG. 3).  Jungmann does not disclose that the cover is a plastic part or a metal part.  
Knoop teaches a disc brake for motor vehicles (see Abstract, FIG. 10) comprising an adjuster (410) and a cover (484), wherein the cover is a plastic part or a metal part (see ¶ 0127).  
It would have been obvious to make the cover of Jungmann as a plastic part to provide a lightweight part that is cost effective to produce in volume (see Knoop, ¶ 0127).  
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657 

May 20, 2022